DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note to Applicant
As written, Applicant’s claims still read on Kravits. In fact, claim 1 read on virtually any touch screen attached to a computer. Applicant’s sole inventive concept is embodied in claims 9, 10 & 12 – i.e., the size of the touch screen. Kravits reads on these claims as well. Furthermore, Binstead (United States Pre-Grant Publication 2012/018820) at ¶ 0086 teaches a very large touch screen that may be used as part of a floor. Hurst (United States Pre-Grant Publication 2004/0135775) also teaches a floor-sized touch screen. (¶ 0005)  Papakostas (United States Pre-Grant Publication 2015/0309651) teaches a contact sensor integrated into a floor (¶ 0230) or a dance mat (¶ 0090). The sensor may be transparent so that it can be used with a display (¶ 0036) to allow input by a user’s foot. (¶ 0037) These are but a few of the touch screens that are disclosed as suitable for use on floors. This does not include the dance mats. Nor does it include the large number of references that read upon Applicant’s inventive concept already cited in the case.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9 & 13-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kravits et al. (United States Pre-Grant Publication 2011/0234493)
Claims 1, 13: Kravits teaches an interactive system (100) that includes at least one interactive visual display surface (120) and at least one interactive computer (140) that is interconnected to said surface. (Fig 1) As with all digital computers, there is an operating system on the computer (140).  The interactive visual display surface (120) includes at least one sensor for sensing at least one parameter (i.e. contact, 310) made by an object (i.e., the user’s hand or foot) on the at least one interactive visual display surface and send to the at least one interactive computer (140), at least one digital input data based on said at least one parameter. (320) The surface (120) receives at least one digital output data from said at least one interactive computer (330) The at least one digital output data comprises at least one graphical information (330) and the interactive visual surface (120) displays the at least one graphical information on said interactive visual surface (120). Figs 2A-C show graphical information displayed on surfaces (220 – which are the same as 120 in Fig 1.) The at least one parameter is selected from impact of said object on said interactive visual display surface, location of object on said surface, velocity of object on said surface, heat of object on said surface, height of object from said surface and any combination thereof – contact is impact.   
Claims 2, 14:  The interactive computer further receive input from at least two interactive visual display surfaces.  (Fig 1 shows several surfaces (120) connected to the computer (140).)
Claims 3, 15:  At least one output data includes at least one audio signal information.  (¶ 0026)
Claims 4, 16:  The at least one interactive visual surface comprises a capacitive multi-touch LED display surface.  (¶ 0020)
Claims 5, 17:  The at least one interactive computer (140) is also connected to the web network. (¶ 0024 discloses a network.)
Claims 6, 18:  The operating system on said at least one interactive computer is programmed to provide an interactive CGI display on said at least one interactive visual display.  Figs 2A-C show graphical information displayed on surfaces (220 – which are the same as 120 in Fig 1.)
Claim 19: The program providing an interactive CGI display on the at least one interactive visual display is a computer game program.  (¶ 0010)
Claims 8, 20: Since players can walk on the display (120) the at least one interactive visual display surface is placed essentially on the ground.  (¶ 0022)
Claim 9:  There are at least two interactive visual display surfaces (120). See Fig 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 21 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kravits as applied to claims 1 or 13 above.
Claims 11, 12, 21 & 22:  Kravits teaches the invention substantially as claimed but fails to teach the size of the interactive visual visual display (120). Specifically, Kravits fails to teach that the display is at least 0.40m x 0.40m or at least 1m x 2m. However, these dimensions are a matter of design choice. Applicant has given no reason for preferring one set of dimensions over another and one of ordinary skill could easily make the displays any size desired. Having the displays the claimed sizes would lead to predictable results and would allow players to walk on the displays as disclosed in ¶0022. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Kravits such that the display is at least 0.40m x 0.40m or at least 1m x 2m in order to carry out the disclosure that the user can walk on the surface.
Response to Arguments
Applicant's arguments filed on 9 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that Kravitz requires two display surfaces. It could teach ten (or a hundred) and the rejection would still be valid – that is the pitfall of using “comprising” instead of “consisting of” in the preamble of the claims. As long as it teaches at least one interactive visual display surface that performs as required by the claims, Kravitz anticipates the claims.
Applicant argues the display surface (120) does not change due to the action of the subject during the game. This is not commensurate in scope with the claims. Furthermore, paragraph 0032 teaches that the graphics on 220 (the equivalent of 120) may change based on the number of players.
Applicant argues that Kravitz’s claim 11 discusses displaying information of the video floor. That is correct. But it has nothing whatsoever to do with the rejections. It does not matter where else the Kravitz reference displays information. The question is whether it also teaches the claimed limitations. It is not necessary that Kravitz teach ONLY Applicant’s invention. If Applicant wishes to require that, then Applicant needs to change “comprising” to “consisting of” in the preamble.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for other floor-sized touch screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799